DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I comprising claims 1 – 37 in the reply filed on 12/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38 – 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of 
Regarding claim 1, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 1 merely lists each of the device components. Claim 1 does not positively recite how the chamber well is structurally arranged with respect to the microfluidic chip and the solvent capsule.
In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Claim 9 recites the limitation "said microfluidic disk" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1 – 9, 11 – 13 and 18 – 37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pang et al. (US 2013/0157381 A1; “Pang”).
Regarding claim 1, Pang teaches a microfluidic device capable of being used with a swab and a solvent for colorimetric detection for substance identification, said microfluidic device comprising:
a microfluidic chip (cartridge 20;¶41; figures 1 – 4);
a solvent capsule (buffer capsule 31; ¶45; figure 4) disposed on said microfluidic chip configured to contain said solvent;
a chamber well (e.g., slot 21 fluidically connected to incubation well 24;¶41;figures 2 and 4) configured to receive said swab (collector 10 comprising swab 13; ¶39; figures 2 and 4);
a microfluidic channel (e.g., circular opening 30 fluidically connecting the slot 21 and buffer capsule 31;¶44;figure 4) disposed on said microfluidic chip, and in communication with said solvent capsule and said chamber well; and
said solvent capsule (buffer capsule 31; ¶45; figure 4) is configured to be able to allow said solvent to escape and interact with said swab, intended to be positioned in said chamber well, via said microfluidic channel.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 2, Pang teaches wherein said microfluidic chip is configured to accept a reagent (¶41).
Regarding claim 3, Pang teaches wherein said microfluidic chip comprises a reagent chamber (incubation well 24;¶41;figure 4) configured to hold a reagent (¶41).
Regarding claim 4, Pang teaches wherein said microfluidic chip is configured to be able to allow a reagent to interact with a mixture containing said solvent (¶¶41 – 46).
Regarding claim 5, Pang teaches the microfluidic device of claim 1, further comprising a kit, wherein said kit includes said solvent contained in said solvent capsule (¶45).
Regarding claim 6, Pang teaches the microfluidic device of claim 1, further comprising a kit, wherein said kit includes said reagent contained in said reagent chamber (¶41).
Regarding claim 7, Pang teaches the microfluidic device of claim 1, further comprising a kit, wherein said kit includes said swab (¶39).
Regarding claim 8, Pang teaches the microfluidic device of claim 1, further comprising a kit, wherein said kit includes said solvent material, reagent material, and one or more swabs (¶¶39 – 45).

Regarding claim 11, Pang teaches the microfluidic device of claim 1, further comprising a handle (handle 11;¶39;figure  2) configured for use with said swab.
Regarding claim 12, Pang teaches the microfluidic device of claim 11, wherein said handle is comprised of one or more of the following materials: 3D printed material, plastics (rigid plastics material; ¶39), PVC, aluminum, or nylon.
Regarding claim 13, Pang teaches the microfluidic device of claim 11, wherein said handle is connected to a retainer (e.g., body 12;¶39;figure 2).
Regarding claim 18, Pang teaches wherein said chamber well (e.g., slot 21 fluidically connected to incubation well 24;¶41;figures 2 and 4) is disposed on said microfluidic chip (cartridge 20;¶41; figures 1 – 4).
Regarding claim 19, Pang teaches wherein said chamber well (e.g., slot 21 fluidically connected to incubation well 24;¶41;figures 2 and 4) is attached to said microfluidic chip.
Regarding claim 20, Pang teaches wherein said chamber well (e.g., slot 21 fluidically connected to incubation well 24;¶41;figures 2 and 4) is configured to substantially correspond with a shape of said swab (collector 10 comprising swab 13; ¶39; figures 2 and 4).
Regarding claim 21, Pang teaches wherein said chamber well (e.g., slot 21 fluidically connected to incubation well 24;¶41;figures 2 and 4) is configured to substantially correspond with a shape of a retainer (e.g., body 12;¶39;figure 2) capable of holding said swab (collector 10 comprising swab 13; ¶39; figures 2 and 4).

Regarding claims 23 and 24, Pang teaches the microfluidic device of claim 1, further comprising a manifold (e.g., a lumen; ¶64) configured to be disposed on said microfluidic chip. It is implicit that the manifold has a topography or surface structure that is capable of interlocking with a topography or surface structure of the microfluidic chip in order to enable the connection and assembly of the device.
Regarding claim 25, Pang teaches the microfluidic device of claim 23, wherein said manifold includes an aperture (a parallel slot or lumen;¶64) wherein said aperture substantially corresponds to the shape of said swab.
Regarding claim 26, Pang teaches the microfluidic device of claim 25, wherein said manifold includes an aperture (e.g., a parallel slot or lumen;¶64) wherein said aperture substantially corresponds to the shape of a retainer (e.g., body 12;¶39;figure 2)  capable of holding said swab. 
Regarding claim 27, Pang teaches the microfluidic device of claim 23, further comprising said mating surface, wherein said mating surface is disposed on the microfluidic device inside of an aperture of said manifold (e.g., the inside surface contacting the inserted collector 10 in the circular opening 29;¶44;figure 4).
Regarding claim 28, Pang teaches wherein said solvent capsule is comprised of one or more of the following materials: glass, polymers, foil, or plastic (rigid plastics material; ¶45).
Regarding claim 29, Pang implicitly teaches the microfluidic device of claim 1, further comprising a plurality of solvent capsules (the use of different testing regimes implies the use of a plurality of  buffer capsules; ¶¶45 and 64).

Regarding claim 31, the solvent capsule is capable of being by human hands to release the solvent contained in said solvent capsule (buffer capsule 31; ¶45; figure 4).
Regarding claim 32, the solvent capsule is capable of being configured to be caused by laser to release the solvent contained in said solvent capsule (buffer capsule 31; ¶45; figure 4).
Regarding claim 33, Pang teaches wherein said solvent capsule is configured to be capable of being crushed or punctured by an outside device (e.g., the device incorporates a rupturable foil seal; ¶¶45, 49 and 50).
Regarding claim 34, Pang teaches wherein said device is configured to be able to test for trace presences of multiple substances in a single test (¶¶2, 3, 64 and 69).
Regarding claim 35, Pang teaches wherein said device is configured to be able to test a plurality of portions of said swab substantially simultaneously (¶¶39, 48, 49 – 51 and 57).
Regarding claim 36, Pang teaches wherein said device is configured to direct said solvent to different regions of said microfluidic chip, with said solvent passing through each of a plurality of said chamber wells being directed to a separate region on said chip (¶64).
Regarding claim 37, Pang teaches the microfluidic device of claim 1, further comprising a tracking (e.g., via the use of a barcode;¶47) feature disposed on said device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2013/0157381 A1; “Pang”).

intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  It would have been obvious to a person of ordinary skill in the art to use an adhesive in securing the swab to the microfluidic device either to facilitate a secure leak-proof seal between the chamber well and collector comprising the swab when inserted, or to combine the swab with the microfluidic device in a kit.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2013/0157381 A1; “Pang”) in view of  Lansing (US 2014/0072960 A1; “Lansing”).
Regarding claims 14 and 15, Pang does not specifically teach microfluidic device of claim 11, further comprising a release mechanism comprising a spring that is connected to the handle, wherein said release mechanism is configured to assist in the release of said swab. However, the use of a swab apparatus comprising a spring mechanism for telescoping or for forward extension is well known as evidenced by Lansing (e.g., ¶142). The motivation to incorporate a spring release mechanism would have been to enable the swab to be released and extended for effective sample collection. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a release mechanism comprising a spring that is connected to the handle, wherein said release mechanism is configured to assist in the release of said swab.
s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2013/0157381 A1; “Pang”) in view of  Strauss (US 2011/0296639 A1; “Strauss”).
Regarding claims 16 and 17, Pang does not specifically teach the microfluidic device of claim 11, further comprising an ejector mechanism connected to the handle, said ejector configured to assist in the release of said swab. However, Strauss teaches a related apparatus comprising a swab and an ejector mechanism (¶¶3, 10, 16 and 17). The ejector mechanism enables a swab to be ejected from the handle by the user without the user having to touch the swab, thereby avoiding contamination. The plunger mechanism would be contained within the interior of handle 32 (see figure 3; ¶17). Pressing button 36 causes the tip 34 containing swab 38 to eject from handle 32,  that is an equivalent retainer structure for the swab. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate an ejector mechanism connected to the handle, wherein said ejector is configured to assist in the release of said swab, in order to avoid contamination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797